Citation Nr: 0423259	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from October 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a chronic duodenal 
ulcer. 

Although the veteran requested a hearing before a Member of 
the Board, he withdrew in writing his request in June 2004.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  See 
38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  In November 1960 the Board determined that the evidence 
preponderated against finding that a duodenal ulcer was 
incurred in or aggravated by active service, or that this 
condition was present to a compensable degree within one year 
after the veteran's separation from service.

2.  Additional evidence received since the November 1960 
Board decision, although new, is not material, is either 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final November 1960 Board 
decision wherein the Board denied entitlement to service 
connection for a chronic duodenal ulcer is not new and 
material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5104, 5108, 7104(b), 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1100, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  Regulations 
implementing the VCAA have been issued.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim filed in May 2002.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective on August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) (the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121. 

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  In June 
2002 the RO notified the appellant of the VCAA and the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claim.  In addition, the appellant was 
advised, by virtue of a June 2003 statement of the case (SOC) 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We believe that appropriate 
notice has been given in this case.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Thus, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, under 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  With respect to 
the matter of submission of new and material evidence in 
order to reopen a previously-denied claim, however, which is 
applicable in the instant case, the VCAA left intact the 
requirement that an individual must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
case, as discussed below, however, the Board has found that 
new and material evidence has not been presented or secured, 
and the claim is not reopened.  Therefore a determination 
whether VA's duty to assist has been fulfilled is not 
required.

Accordingly, we find that VA has satisfied its duty to notify 
the appellant in apprising him as to the evidence needed, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Analysis

The veteran seeks entitlement to service connection for a 
chronic duodenal ulcer.  In this case, however, service 
connection for this disorder was previously denied by the 
Board, which was final based upon the evidence then of 
record.  38 U.S.C. § 4004(b) (1958); 38 U.S.C.A. § 7104(b) 
(West 2002).  In a March 1960 rating decision the RO denied 
entitlement to service connection for a chronic duodenal 
ulcer as no ulcer or other gastrointestinal disease was shown 
in service or within the presumptive period following 
discharge.  The veteran disagreed with the decision and 
perfected an appeal to the Board.  In a November 1960 
decision, the Board concluded that the evidence did not 
establish that a duodenal ulcer was incurred in or aggravated 
by active service.  The Board also concluded that the 
evidence did not show that the condition was present to a 
compensable degree within one year after discharge.  The 
Board denied the appeal.  An AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision, which becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).

Even though the decision became final, the claim shall be 
reopened, and the former disposition of the claim reviewed, 
if new and material evidence is secured or presented.  
38 U.S.C.A. § 5108.  When a claim is disallowed by the Board, 
it may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b).

Evidence considered at the time of the November 1960 Board 
decision consisted of the veteran's service medical records, 
private medical statements, the report of a VA Compensation 
and Pension (C&P) examination in January 1960, lay 
statements, and statements from the veteran. 

Service medical records show that in July 1945 the veteran 
complained of sharp shooting pain in the right side, with 
occasional loss of appetite and nausea, and was hospitalized.  
He was diagnosed with urethral colic, and returned to duty 
approximately three days later.  He was hospitalized for 
approximately a one-week period, starting in January and 
ending in February 1946, because of influenza.  He returned 
to duty and served thereafter to the time of separation from 
service without any further gastrointestinal complaints.  He 
had no gastrointestinal complaints, nor were any pertinent 
findings recorded, on discharge examination.  

The veteran filed his initial claim in November 1959.  At a 
VA C&P examination in January 1960, a chronic duodenal ulcer 
was diagnosed.  Dr. E.E.H. reported he had treated the 
veteran in 1948 and 1950 for pain in the epigastric area and 
vomiting, but a gastric ulcer had not been confirmed by X-
ray.  Dr. I.H.Z. reported seeing the veteran in March 1953 
with complaints including epigastric pain, at which time the 
only pertinent finding was a trace of blood in the stool.  
Dr. C.W.H. had seen the veteran in December 1955 and January 
1956 for a stomach ailment, for which he was placed on a 
bleeding ulcer diet and given medication.

A lay statement from P.C.K. indicated that the veteran had 
complained of stomach trouble upon return from service.  E.P. 
wrote in a lay statement that to his knowledge the veteran 
had experienced stomach trouble since October 1946.  

In May 2002, the veteran attempted to reopen his claim for 
service connection for a chronic duodenal ulcer.  Although it 
appears that after the veteran initiated an appeal the 
Decision Review Officer reopened the claim and denied it on 
the merits, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of what the RO may have determined in this regard.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence associated with the claims file subsequent to 
the Board's November 1960 decision includes the veteran's 
statements, additional service medical records, information 
regarding peptic ulcer disease, his marriage certificate, VA 
medical treatment records from September 2001 to March 2002, 
a lay statement from the veteran's spouse, duplicate copies 
of evidence previously considered, and a copy of the Board's 
November 1960 decision.

Duplicate copies of evidence previously considered clearly 
are not new and material evidence.  A copy of the prior 
Board's decision in November 1960 is not new and material 
evidence to the issue at hand.  The veteran's statements that 
he had ulcer disease in service are cumulative and not new 
and material evidence.  

The additional service medical records consist of a cover for 
his health record, blank forms, a chest X-ray, and an 
abstract of medical history showing a diagnosis of urethral 
colic in July 1945.  This evidence is cumulative or not 
probative to the issue at hand, and therefore is not new and 
material evidence. 

The medical information regarding peptic ulcer disease 
provided by the West Shore Endoscopy Center on the Internet 
is general information regarding the causes and methods of 
treatment.  Medical article or treatise information can be 
too general or inconclusive.  That is not to say that medical 
article and treatise evidence is irrelevant or unimportant; 
rather, it can provide important support when combined with 
an opinion of a medical professional who relates the general 
information to the specifics of the veteran's claim.  Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  In addition, a 
medical treatise can be competent evidence of a medical nexus 
between an in-service injury or disease and a current 
disability if the treatise discusses a generic relationship 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than an unsubstantiated lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  

In the view of the Board, the medical article evidence 
submitted by the veteran regarding peptic ulcer disease is 
too general and inconclusive to establish a nexus between his 
military service and his current ulcer disease.  Therefore, 
although this evidence is new, in that it was not previously 
of record, it is not material to the issue in this case.  

Current VA outpatient treatment records show that the veteran 
is status post helicobacter pylori treatment, with no change 
in symptoms.  These VA outpatient treatment records reflect 
current findings and offered no explanation as to etiology of 
the disorder.  Thus, this evidence is cumulative of evidence 
already considered in a previous denial.

The veteran's wife wrote that she met him in October 1946 and 
the veteran had stomach problems at that time.  They were 
married in March 1948.  He continued to have symptoms, and in 
1963 had surgery for a duodenal ulcer.  He then still had 
stomach problems, she said.  Although the veteran's spouse is 
competent to report her observations of the veteran's 
symptoms, the record does not reflect that she possesses a 
recognized degree of medical knowledge that would render her 
competent to offer opinions as to medical diagnosis or 
causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Thus, although she may sincerely believe that the veteran's 
ulcer disease is related to service, her opinion is not 
competent evidence.  Her assertion of medical causation of 
the veteran's ulcer disease cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

The Board finds that the additional evidence, when viewed 
with that previously of record, is not new and material 
evidence as defined by the regulation, is cumulative and 
redundant, and/or does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim may not be not reopened.  38 U.S.C.A. 
§ 5108.



ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a chronic duodenal 
ulcer is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



